Exhibit 10.1


GP Strategies Corporation 2018


Long-Term Incentive Program (LTIP)


Overview
The Compensation Committee of the Board of Directors of GP Strategies
Corporation (the “Company”) adopted this Long-Term Incentive Plan (“LTIP”) on
April 20, 2018. This LTIP supersedes all prior long-term incentive programs.
The Company will make any grants under this LTIP pursuant to the GP Strategies
Corporation 2011 Stock Incentive Plan, as the Company may amend it from time to
time (the “Plan”). The Company may amend, supplement or terminate this LTIP at
any time by action of the Compensation Committee of the Board of Directors.
Overall Objectives
The Company is adopting this LTIP to (1) align the interests of our executives
with those of our stockholders by rewarding the achievement of goals that
reflect the delivery of value to our stockholders and (2) assist in the
attraction and retention of talent critical to the Company’s success as a
component in a package of total compensation that is competitive in the
marketplace.
Eligible Employees
The Chief Executive Officer, President, any Executive Vice President, Senior
Vice Presidents selected by the Compensation Committee or any other person that
the Compensation Committee decides to include in this LTIP.
Target Awards
The target level of equity compensation for each participant is determined by
multiplying the participant’s base annual salary by a number. The Company
intends to make annual grants of restricted stock units to LTIP participants in
the following amounts:
Level
Amount
Chief Executive Officer
1.3 x Base Annual Salary
President
1.1 x Base Annual Salary
Executive Vice President
0.8 x Base Annual Salary
Selected Senior Vice Presidents
0.6 x Base Annual Salary



The Compensation Committee will decide a target award level for any other
participants it decides to add.
Performance Measure
All RSUs granted under the LTIP will have performance based vesting.
The RSUs will vest based on percentage compound annual growth rate (“CAGR”) in
“Equity Value per Share” (as defined below) over a three year measurement
period.




--------------------------------------------------------------------------------

Exhibit 10.1


“Equity Value Per Share” means Adjusted EBITDA times the Multiplier, minus Total
Debt plus Cash, divided by basic shares outstanding on the measurement date.
“EBITDA” means net income as reported by the Company plus interest, taxes,
depreciation, and amortization.
“Adjusted EBITDA” means EBITDA plus non‐cash stock compensation expense, and an
adjustment determined by the Committee to capture a full 12 months of EBITDA of
acquired businesses during the measurement period, and other adjustments to
EBITDA for other non‐recurring or non‐cash items as it determines appropriate.


“Multiplier” means the number determined by the Compensation Committee at the
time it makes a grant under this LTIP.


The Company will calculate the foregoing using amounts stated in the Company’s
audited financial statements for the relevant periods prepared in accordance
with U.S. GAAP.
Performance Objectives for Vesting
At the time of granting an award under this LTIP, the Compensation Committee
will establish the level of achievement on the performance measure at which 10%,
25%, 50%, 75%, 100% and 125% of the participants’ Target Award will vest.


Administration


This LTIP is intended to conform in all respects with, and is subject to all
applicable provisions of, the Plan. Any inconsistencies between this LTIP and
the Plan shall be resolved in accordance with the terms of the Plan. In the
event of any ambiguity in this LTIP or any matters as to which this LTIP is
silent, the Plan shall govern.


